Title: Mary Rutledge Smith to Abigail Adams, 12 April 1787
From: Smith, Mary Rutledge
To: Adams, Abigail


        
          Charleston April the 12th. 87
          My dear Madam
        
        I have the happiness to inform you that we are again settled, in Charleston, we had a Passage of seven weeks, it was as you may suppose, disagreeable, it blew a heavy gale for ten days, & the patience of every person on Board, was exhausted, except our little Boy, who is both, by Sea, & Land, an excellent traveller. When we left London, you intended a visit to Bath, I hope nothing happened to prevent that agreeable excursion, there can be no doubt, of your admiring, that part of the World, as it affords a most pleasing variety— at present you are in a more desirable Country, than we are, Carolina wears a gloomy face, nothing looks as it did twelve years ago, our inhabitants, are much to be pitied, for they are in reality extremely poor, yet have an anxious desire, to appear other wise. My Brother is one of the Delegates (appointed by this State) for the Federal Convention, many people are very sanguine, in their expectations, from that assemblage, of wise Men, for my part, I shall hold myself in readiness, to give them all that they may merit, but my hopes, have so frequently fallen to the ground, that I have learned from experience, to wait patiently for the event. If I am right in my conjecture, before this arrives, you will be a Grand-mother, if so, you have my warmest congratulation, on the occasion, & I will only say, that I most sincerely wish, that your amiable Daughter, may be as happy a Parent, as she deserves to be— Caroline intends writing  to Coll. Smith, as she promised, & she cannot suppose, that he has forgot so important a matter, Be pleased to present our united respects, to Mr. Adams, My Compliments also, to those friends that we passed, many happy hours with under your hospitable Roof, where we received repeated acts of kindness—for which I shall ever think myself indebted, & only regret, my dear Madam, that, I can do no more than feel the obligation—but be assured, it will ever be kept in remembrance—
        I am my dear Madam / with the utmost esteem / Your very sincere friend
        Mary Smith
      